DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-2, 5, 6, 8, 10, 14, 15, 17, 19, 21, 23, 35-44 are pending, of which Claims 17, 19 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-2, 5, 6, 8, 10, 14, 15, 23 and 35-44 are under current examination.
The amendment necessitated new claim rejection as set forth below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-2, 5, 8, 10, 15, 23, 35-37 and elected species are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deangelo (Blood, 128(22); 4049, 2016, pages 1-6; as provided by the applicant on IDS dated 12/30/2020) as evidenced by King (US 2018/0228871 A1; effective filing date 08/03/2015)
Deangelo discloses treating AML using compound of formula I or its salt (also called as GMI-1271 as evidenced by King, page 5, paragraph 0069 ) in doses of 5mg/Kg, 10mg.Kg and 20 mg/Kg BID, i.e. twice daily, i.e. 10mg/Kg 20 mg/Kg and 40mg/Kg total dose a day (thus when subject is 80 kg and dose 10mg/Kg a day is equivalent to 800mg a day; when subject is 80 kg and dose 20mg/Kg a day is equivalent to 1600mg a day; or when subject is 80 kg and dose 40mg/Kg a day is equivalent to 3200mg a day; or when subject is 40 kg and dose 40mg/Kg a day is equivalent to 1600mg a day) in combination with infusional chemotherapy mitoxantrone, etoposide and cytarabine (MEC) (entire article). 
Since the cited prior art reads on all the limitations of the instant claims 1-2, 5, 8, 10, 15, 23, 35-37, these claims are anticipated. 

Claims 1-2, 5, 6, 8, 10, 15, 23, 35-37  and elected species are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deangelo (Blood, 128(22); 4049, 2016,pages 1-6; as provided by the applicant on IDS dated 12/30/2020) as evidenced by King (US 2018/0228871 A1; effective filing date 08/03/2015), evidenced by Amadori (Journal of Clinical Oncology; 9, No. 7, 1991, 1210-1214; abstract is used for the evidence) and evidenced by Devata (Blood, 126; 1004, 2015; as provided by the applicant on IDS dated 12/30/2020)
Deangelo discloses treating AML using compound of formula I or its salt (also called as GMI-1271 as evidenced by King, page 5, paragraph 0069 ) in doses of 5mg/Kg, 10mg.Kg and 20 mg/Kg BID, i.e. twice daily, i.e. 10mg/Kg 20 mg/Kg and 40mg/Kg total dose a day (thus when subject is 80 kg and dose 10mg/Kg a day is equivalent to 800mg a day; when subject is 80 kg and dose 20mg/Kg a day is equivalent to 1600mg a day; or when subject is 80 kg and dose 40mg/Kg a day is equivalent to 3200mg a day; or when subject is 40 kg and dose 40mg/Kg a day is equivalent to 1600mg a day) in combination with infusional chemotherapy mitoxantrone, etoposide and cytarabine (MEC) (entire article). 
As evidenced by Amadori, MEC is given through intravenous route (abstract) and Deangelo teaches administering GMI-1271 in combination with MEC. Thus, the combination of GMI-1271 and MEC is given through the intravenous route (entire article).   Further, as evidenced by Devata, the route of administration of GMI-1271 is intravenous (entire article).  
Since the cited prior art reads on all the limitations of the instant claims 1-2, 5, 6, 8, 10, 15, 23, 35-37, these claims are anticipated. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5, 6, 8, 10, 15, 23, 35-37  and elected species are rejected under 35 U.S.C. 103 as being unpatentable over Deangelo (Blood, 128(22); 4049, 2016,pages 1-6; as provided by the applicant on IDS dated 12/30/2020), Magnani (US 9109002 B2) and Devata (Blood, 126; 1004, 2015; as provided by the applicant on IDS dated 12/30/2020) in combination and  as evidenced by King (US 2018/0228871 A1; effective filing date 08/03/2015) and evidenced by Amadori (Journal of Clinical Oncology; 9, No. 7, 1991, 1210-1214; abstract is used for the evidence).
Determining the scope and contents of the prior art
Deangelo discloses treating AML using compound of formula I or its salt (also called as GMI-1271 as evidenced by King, page 5, paragraph 0069 ) in doses of 5mg/Kg, 10mg.Kg and 20 mg/Kg BID, i.e. twice daily, i.e. 10mg/Kg 20 mg/Kg and 40mg/Kg total dose a day (thus when subject is 80 kg and dose 10mg/Kg a day is equivalent to 800mg a day; when subject is 80 kg and dose 20mg/Kg a day is equivalent to 1600mg a day; or when subject is 80 kg and dose 40mg/Kg a day is equivalent to 3200mg a day; or when subject is 40 kg and dose 40mg/Kg a day is equivalent to 1600mg a day) in combination with infusional chemotherapy mitoxantrone, etoposide and cytarabine (MEC) (entire article). 
As evidenced by Amadori, MEC is given through intravenous route (abstract) and Deangelo teaches administering GMI-1271 in combination with MEC. Thus, the combination of GMI-1271 and MEC is given through the intravenous route (entire article).   
Ascertaining the differences between the prior art and the claims at issue
Deangelo discloses treating AML using same compound and dose as in the instant claims along with infusion combination of MEC, but fails to clearly teach the route of administration as intravenous. 
Resolving the level of ordinary skill in the pertinent art
With regard to the above difference of route of administration of the compound-Deangelo teaches administration in combination with infusional chemotherapy mitoxantrone, etoposide and cytarabine (MEC) (entire article) and as evidenced by Amadori, MEC is given through intravenous route (abstract). Thus, it appears that Deangelo also teaches administering GMI-1271 in combination with MEC through the intravenous route (entire article).
This deficiency is further cured by Magnani. 
In the same field of endeavor, Magnani teaches using same compound as in the instant claims in treating AML (abstract, figure 1D, col 5, 6, 7, 30-35 and 40-41) by increasing sensitivity to chemotherapy and provides the route of administration of GMI-1271 as intravenous, subcutaneous etc.
This deficiency is further cured by Devata. 
In the same field of endeavor, Devata teaches using GMI-1271 in increasing tumor sensitivity to chemotherapy and provides the route of administration of GMI-1271 as intravenous (entire article).  
Thus, given the teachings of Deangelo, Magnani and Devata, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that the compound of the instant claim may be administered through both subcutaneous and intravenous routes and preferably through intravenous route as taught by Devata.   
Therefore, combination reads applicants claims. 
Based on the above established facts, it appears that the combination of teachings of above cited prior art read applicants’ process.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Deangelo teaches administration of same compound and dose as in the instant claims in combination with infusional chemotherapy mitoxantrone, etoposide and cytarabine (MEC) in treating AML. Magnani teaches using same compound as in the instant claims in treating AML by increasing sensitivity to chemotherapy and provides the route of administration of GMI-1271 as intravenous, subcutaneous etc. Devata teaches using GMI-1271 in increasing tumor sensitivity to chemotherapy and provides the route of administration of GMI-1271 as intravenous. So, the combination of prior art read applicants claims.   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that the compound of the instant claims can be administered via intravenous route by combination of the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success.  
Allowable Subject matter
Claims 14 and 38-44, presents allowable subject matter over the cited prior art.
Objection
Claims 14 and 38-44 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s remarks and amendment, filed on 06/10/2022, have been fully considered but not found persuasive.
Applicant argue that the instant claims are fixed doses and not weight based dosing and therefore neither anticipated or obvious over the cited prior art. Applicant argue that example 11 demonstrates increased fixed doses up to 3200mg/day are associated with an increase in Cmax, ---IC90 etc.
This is not found persuasive and the instant claims are anticipated and/or obvious as set forth above. This is because (1) the instant claims recite range of doses and therefore dose can be adjusted with respect to weight, symptoms, age, sex etc. of the patient; (2) for a particular weight patient the dose is also fixed: doses of 5mg/Kg, 10mg.Kg and 20 mg/Kg BID, i.e. twice daily, i.e. 10mg/Kg 20 mg/Kg and 40mg/Kg total dose a day (thus when subject is 80 kg and dose 10mg/Kg a day is equivalent to 800mg a day; when subject is 80 kg and dose 20mg/Kg a day is equivalent to 1600mg a day; or when subject is 80 kg and dose 40mg/Kg a day is equivalent to 3200mg a day; or when subject is 40 kg and dose 40mg/Kg a day is equivalent to 1600mg a day), i.e. the dose is fixed to patient 10mg/Kg, 20 mg/Kg and 40mg/Kg total dose a day and is not varied for same patient. Further the instant claims have no recitation that dose is given as 3200mg to every patient regardless of their weight, symptoms, age, sex etc.
With regard to Applicant’s argument that example 11 demonstrates increased fixed doses up to 3200mg/day are associated with an increase in Cmax, ---IC90 etc.-is again not found persuasive. This is because recitation “example 11 demonstrates increased fixed doses up to 3200mg/day are associated with an increase in Cmax, ---IC90 etc.- again shows that doses can be varied with upper limit of 3200mg/day. Thus, again the dose is not fixed to any particular amount to every patient regardless of their weight, weight, symptoms, age, sex etc. It is only the range, which is fixed, i.e. dose can be varied within the range as long as the upper limit is 3200mg/day.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623